                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

ALDOE LEE FOSTER, #1182920                       §

v.                                               §                CIVIL ACTION NO. 6:18cv81

DIRECTOR, TDCJ-CID, ET AL.                       §
            ORDER ADOPTING THE REPORT AND RECOMMENDATION OF
                   THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Aldoe Lee Foster, an inmate currently confined at the Michael Unit within the

Texas Department of Criminal Justice, (TDCJ), is proceeding pro se and in forma pauperis in the

above styled and numbered civil rights lawsuit. The complaint was referred to the United States

Magistrate Judge, the Honorable Judge K. Nicole Mitchell, for findings of fact, conclusions of

law, and recommendations for the disposition of the case.

       On June 21, 2019, Judge Mitchell issued a Report, (Dkt. #42), recommending that

Defendants’ partial motion for summary judgment, (Dkt. #33), be granted to the extent that

the motion seeks dismissal of Plaintiff’s claims concerning (1) vegan Kosher meals, (2)

growing long hair and a full-length beard, (3) participation in all holy days, (4) male and

female hair length, and (5) prisoner-led religious services. Judge Mitchell found that Plaintiff

did not exhaust his required administrative remedies as to those claims.

       However, Judge Mitchell determined that Plaintiff had exhausted his claim regarding the

denial of religious services—specifically African Hebrew Israelite services—and recommended

that the claim proceed. Further, because that claim will proceed, Judge Mitchell recommended

that Plaintiff’s motion for summary judgment, (Dkt. #24), be denied.




                                                1
        A copy of this Report was sent to both parties. Plaintiff has filed timely objections, (Dkt.

#44). The court has conducted a careful de novo review of the record and the Magistrate

Judge’s proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall

“make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.”).           Upon such de novo review,

the court has determined that the Report of the United States Magistrate Judge is correct,

and Plaintiff’s objections are without merit. Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #42), is

ADOPTED as the opinion of the court.           Plaintiff’s objections, (Dkt. #44), are overruled.

Further, it is

        ORDERED that Defendants’ partial motion for summary judgment, (Dkt. #33),

is GRANTED. Plaintiff’s claims concerning (1) vegan Kosher meals, (2) growing long hair and

a full-length beard, (3) participation in all holy days, (4) male and female hair length, and (5)

prisoner-led religious services are DISMISSED WITHOUT PREJUDICE for Plaintiff’s

failure to exhaust. In all other respects, Defendants’ motion is DENIED. Plaintiff’s claim

concerning the denial of religious services will proceed before the court. Moreover, it is

        ORDERED that Plaintiff’s motion for summary judgment, (Dkt. #24), is DENIED.

                 .   SIGNED this the 27th day of September, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE




                                                 2
